Citation Nr: 1024838	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran, spouse, and cousin


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1966 to October 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Detroit, Michigan Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified during a hearing before the undersigned in 
April 2010.  A transcript is of record.  At the conclusion of the 
hearing, the Board left the record open for a period of 60 days 
in order for the appellant to obtain evidence relevant to the 
claim.  In June 2010, the Board received additional evidence 
accompanied by a waiver of initial RO review of such.  


FINDINGS OF FACT

1.  In a November 1970 decision, the RO denied a claim for 
service connection for a right knee disability.

2.  The evidence received since the November 1970 decision that 
denied service connection for a right knee disability is new and 
material and the claim is reopened.

3.  The evidence of record preponderates against the Veteran's 
claim that his current right knee disability relates to service.  


CONCLUSIONS OF LAW

1.  The November 1970 rating decision that denied entitlement to 
service connection for a right knee condition is final.  38 
U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  New and material evidence sufficient to reopen a previously 
denied claim for service connection for a right knee disability 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009). 

3.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A.  Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
veteran and his/her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2009).  Proper notice from VA 
must inform the Veteran of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the veteran is expected to 
provide. This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).

The United States Court of Appeals for Veterans Claims (Court) 
has provided additional guidance with respect to VA's VCAA 
notification obligations.  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that the notice requirements 
of section 5103(a) apply generally to the following five elements 
of a service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in the context of a claim to reopen, as is the case here with the 
Veteran's claim of service connection for a right knee disorder, 
VA must look at the bases for the denial in the prior decision 
and respond with a VCAA notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.

The Board finds that VA's VCAA notification duties have been met 
to the extent necessary.  In July 2006 and March 2007, prior to 
the initial decision on the claim, the RO furnished letters to 
the Veteran addressing all pertinent notice elements delineated 
in 38 C.F.R. § 3.159, and further advised the Veteran that his 
claim of service connection for a right knee disorder had been 
previously denied in 1970 and that in order to reopen the claim, 
he had to submit new and material evidence showing that the 
claimed condition had been incurred during service.  Moreover, 
the RO addressed the Dingess/Hartman elements in the July 2006 
letter, prior to the June 2007 rating decision on appeal.  As 
such, the Board finds that VA has fulfilled its duty to notify 
under the VCAA.  Neither the Veteran nor his representative has 
argued otherwise.  

B.  Duty to Assist

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting the Veteran in 
procuring service medical records and other relevant treatment 
records and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

However, VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not attach 
until the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits under a law administered by VA, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002).

In this case, the RO has obtained the Veteran's service medical 
records, and VA treatment records.  Moreover, the record contains 
a December 2006 VA compensation examination report and opinion 
addressing the Veteran's claim.  With respect to post-service 
clinical records, the Veteran maintains that he received relevant 
private medical treatment soon after service, and has received VA 
medical care since 1999.  During his Board hearing, he indicated 
that records reflecting this treatment would be submitted to the 
Board.  He submitted various private treatment records but they 
do not show treatment for the right knee disability.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).

For the reasons set forth above, the Board finds that VA has 
fulfilled its VCAA duties to the Veteran as they pertain to the 
claims decided herein.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues now 
being decided.  

II.  The Claim to Reopen 

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

In 1970, the Veteran filed a claim seeking service connection for 
a right knee disability.  Evidence before the RO included the 
Veteran's service treatment records and the results of an October 
1970 VA examination.  The service treatment records revealed 
October 1967 treatment for dislocation of the right knee patella, 
and July 1969 treatment for a "twisted" right knee.  However, 
the August 1969 separation report of medical examination revealed 
a normal right lower extremity, and the October 1970 VA report 
indicated a normal right knee.  In the November 1970 RO decision, 
the RO denied the claim for service connection, finding no 
current right knee disability.  Because the Veteran did not file 
a formal appeal, the decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

Evidence received since that decision directly addresses the 
unestablished fact as to whether the Veteran has a current knee 
disability.  In addition, there is evidence suggesting that the 
condition is incident to his active duty service.  

In this respect, the December 2006 VA report notes a diagnosis of 
right knee degenerative joint disease.  And the record contains 
lay statements from the Veteran, and from his spouse and cousin, 
which indicate that the Veteran has experienced a continuity of 
symptomatology of his right knee disorder since leaving service 
in 1969.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Lay 
testimony is competent to establish the presence of observable 
symptomatology and may provide sufficient support for a claim of 
service connection.)

Upon review of this and other evidence of record, the Board finds 
that new and material evidence has been received to reopen the 
claim.  As noted, there is now evidence of a current disability, 
a fact found lacking in the adjudication of the claim in 1970, 
and there is evidence of a relationship between the current right 
knee disability and active service.  While the lay evidence may 
not be sufficient to establish service connection here, it is 
nevertheless sufficient to reopen the claim.

As such, to this extent, the petition to reopen the claim is 
granted.

Having reopened the Veteran's claim, the next question is whether 
the Board is permitted to conduct a de novo review at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims 
to reopen, the Board must determine whether the Veteran has been 
given adequate notice of the need to submit evidence or argument 
on that question, and an opportunity to address the question at a 
hearing, and, if not, whether the Veteran is prejudiced thereby).  
The Board finds the record sufficiently developed to decide this 
matter now.  As indicated, the Veteran has been sufficiently 
notified under the VCAA.  Moreover, the Veteran has been 
sufficiently assisted as he underwent VA compensation examination 
in December 2006.  The examiner included in the record a report 
and opinion which directly addresses the Veteran's claim.  

The Board will therefore decide the Veteran's claim below.  

III.  The Claim to Service Connection 

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In this matter, the Veteran contends that his current right knee 
arthritis is a result of his in-service right knee injuries.  He 
contends that he has experienced a continuity of symptomatology 
indicative of a right knee disorder since service.  In support, 
the Veteran's spouse and cousin have testified that they recall 
the Veteran's knee disorder during service, and recall that a 
continuity of symptomatology of a right knee injury manifested 
for many years following service.  

As indicated, lay testimony can be competent to establish the 
presence of observable symptomatology and may provide sufficient 
support for a claim of service connection.  See Layno, supra.  In 
a matter such as this one - where the August 1969 separation 
report of medical examination and October 1970 VA report indicate 
the absence of a chronic right knee disorder - a showing of a 
continuity of symptomatology is required, and may be satisfied by 
lay evidence.  38 C.F.R. § 3.303(b) (2009); see also Savage v. 
Gober, 10 Vet. App. 488, 495-496 (1997).  

However, the lay statements in this matter are not probative on 
the essentially medical determination before the Board - i.e., 
whether the Veteran's in-service injuries relate to his current 
arthritis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Degenerative joint disease is not a disability subject to lay 
diagnosis.  While some symptoms of the disorder may be reported 
by a layperson, the diagnosis requires medical training.  The lay 
witnesses here do not have the medical expertise to diagnose the 
Veteran with that condition, nor do they have the medical 
expertise to provide an opinion regarding its etiology.  Thus, 
the lay assertions are not competent or sufficient in this 
instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The record does contain medical evidence addressing the Veteran's 
claim.  The December 2006 VA examiner, who indicated a review of 
the claims file, found the Veteran's current arthritis likely 
unrelated to his service.  In support, the examiner noted that 
the Veteran's degenerative changes were found "chiefly in the 
medial femoral tibial compartment" which was not injured during 
service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects clinical data or other rationale to 
support the opinion.)

Other evidence of record tends to support the VA examiner's 
conclusion.  As indicated, the Veteran's separation report of 
medical examination found the Veteran without a chronic right 
knee disorder as did the October 1970 VA examiner.  Moreover, 
despite the Veteran's claims to post-service treatment, the 
earliest medical evidence of record noting a chronic right knee 
disorder is found in the December 2006 VA report, which is dated 
over 37 years following discharge from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that can be 
considered in a claim of service connection).

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a right 
knee disability.  Accordingly, the benefit sought on appeal is 
denied.

ORDER

New and material evidence having been received to reopen a claim 
for entitlement to service connection for a right knee 
disability, the petition to reopen that claim is granted.  

Service connection for a right knee disability is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


